Exhibit 10.2

EMPLOYMENT AGREEMENT FOR YOAV GERY

AMENDMENT NO. 1

This Amendment No. 1 to the Employment Agreement for Yoav Gery (this “Amendment
No. 1”), dated February 28, 2013, by and between Morgans Hotel Group Co., with a
principal place of business at 475 Tenth Avenue, New York, NY 10018 (the
“Company” or “Employer”) and Yoav Gery (“Executive”).

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, dated March 20, 2011 and effective as of March 23, 2011 (the
“Agreement”); and

WHEREAS, the Parties desire to amend the Agreement to extend the term of the
Executive’s employment under the Agreement;

NOW, THEREFORE, the Parties agree as follows, effective as of March 23, 2011 as
if included within the original Agreement:

 

  1. All capitalized terms used in the Amendment No. 1 and not otherwise defined
shall have the meaning assigned to them in the Agreement.

 

  2. The Agreement is hereby amended by deleting the text of Section 1 and
replacing it with the following:

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, on the terms and conditions of this Agreement, for
the period commencing on the Effective Date and ending on the fourth anniversary
of the Effective Date (the “Employment Period”), subject to the provisions for
early termination or extension as hereinafter provided. The Company (but not the
Executive) will have the right to offer (the “Extension Offer”) to extend the
Employment Period by six (6) months (the “Extension Period”) by giving notice to
Executive of such offer no less than seventy-five (75) days prior to the end of
the initial Employment Period. During any Extension Period, the Executive shall
receive compensation on substantially the same terms as being provided at the
end of the initial Employment Period and will receive a cash bonus, payable on
the last day of the Extension Period, in an amount equal to one-half of the
Annual Bonus paid to the Executive with respect to the 2014 fiscal year. In the
event that the parties hereafter agree to extend Executive’s employment beyond
the end of the Extension Period the amount of the pro-rated cash bonuses paid by
the Company with respect to the Extension Period and the period from January 1,
2015 to the fourth anniversary of the Effective Date will be taken into account
and be credited against any cash bonus that may become payable to Executive for
fiscal year 2015. The Executive shall have the right to accept or reject the
Extension Offer; if the Executive rejects the Extension Offer and terminates
employment, such termination will be deemed to be a termination due to
non-renewal of the Agreement by the Company for purposes of Section 4(d) below
and shall not be considered a termination under Section 4(c) below.



--------------------------------------------------------------------------------

  3. The Agreement is further amended by deleting Section 2(b)(ii) and replacing
it with the following:

(ii) Annual Bonus. The Executive will be eligible for an annual cash bonus for
the Company’s 2011 fiscal year and for each other complete Company fiscal year
during the Employment Period (“Annual Bonus”) with a target payout of 100% of
Annual Base Salary. The target payout for the 2011 Annual Bonus shall be pro
rated, based on the number of days in the fiscal year from and including the
Effective Date to and including December 31, 2011, 50% of which shall be
guaranteed. The remaining 50% of the 2011 Annual Bonus shall depend on the
following performance metrics: 40% on EBITDA and 10% on the RevPAR Index, both
as established by the Compensation Committee of the Board of Directors. For each
other complete Company fiscal year during the Employment Period, the Executive’s
Annual Bonus will range from 50% up to 150% of target. The actual Annual Bonus
for each fiscal year shall be determined after consultation with the Executive
in good faith by the Compensation Committee based upon actual corporate and
individual performance for such year and shall be payable in accordance with the
procedures specified by the Compensation Committee. The Executive’s Annual Bonus
will be paid no later than seventy-five (75) days after the end of the
applicable bonus period (or, if earlier, as provided in Section 4 below). Except
as provided in Section 3 of this Agreement, Employee must be employed by the
Company on the date bonuses are paid to Company employees in order to be
entitled to receive a bonus. To the extent the Annual Bonus exceeds 100% of
Annual Base Salary, the Compensation Committee may in its discretion, and
subject to applicable law, cause the Company to pay such excess in the form of
fully vested equity compensation awards under one of Company’s equity
compensation plans (which award may be subject to other conditions that the
Compensation Committee may determine).

 

  4. The provisions of this Amendment No. 1 may be amended and waived only with
the prior written consent of the parties hereto. This Amendment No. 1 may be
executed and delivered in one or more counterparts, each of which shall be
deemed an original and together shall constitute one and the same instrument.

 

  5. Except as set forth in this Amendment No. 1, the Agreement shall remain
unchanged and shall continue in full force and effect.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first written above.

 

MORGANS HOTEL GROUP CO. By:  

    /s/ Michael Gross

Name:   Michael Gross Title:   CEO EXECUTIVE

    /s/ Yoav Gery

Yoav Gery